Citation Nr: 0528142	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  98-13 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a sleep disorder, 
claimed as sleep apnea, including as due to undiagnosed 
illness as a result of service in Southwest Asia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from February 1989 to December 
1991, and had a period of active duty for training (ACDUTRA) 
from March 1988 to August 1988.  The veteran's service 
records show that he served in Southwest Asia from October 9, 
1990 to April 15, 1991 and received the Southwest Asia 
Service Medal with two Bronze Service Stars.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted at the RO.  A transcript of that 
hearing is contained in the claims folder.  

The Board remanded the case in April 2000, November 2001, and 
August 2003 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At an October 1999 Travel Board hearing before the 
undersigned, the veteran testified that he had received all 
his treatment for sleep apnea from a private physician, Dr. 
Godwin, in Decatur, Alabama.  He added that he underwent an 
overnight sleep study at Decatur General Hospital, that Dr. 
Godwin had received records of that sleep study, and that Dr. 
Godwin had confirmed that he did have sleep apnea.  The 
veteran added that he was scheduled for surgery, apparently 
for the sleep apnea, on November 15, 1999.  He testified that 
the physician had not determined any cause for the sleep 
apnea.  Also at the hearing, the veteran's wife testified 
that she had observed the veteran stopping breathing while 
sleeping.  She also testified that she had been told that the 
veteran had stopped breathing eight times during the sleep 
study.  She added that he had had a breathing and snoring 
problem ever since they were married in September 1991.  

The Board in its November 2001 remand requested that the RO 
attempt to develop the claim with the veteran's assistance.  
The RO was to obtain records of treatment from Dr. Godwin and 
Decatur General Hospital, to support the veteran's sleep 
apnea claim.  The RO sent the veteran a VCAA letter in 
January 2002, requesting that he submit pertinent evidence 
from Dr. Godwin and Decatur General Hospital, or information 
regarding his claims, and requesting authorization to obtain 
pertinent private records.  Unfortunately, no records were 
obtained from Dr. Godwin or Decatur General Hospital, nor 
were releases provided.  

The claims folders, as currently constituted, contain no 
definitive diagnosis of a sleep disorder.  There is a July 
1994 VA record of treatment based on the veteran's complaint 
of always being tired.  The examiner noted that the veteran's 
wife's complaint of excessive snoring, and assessed probable 
sleep apnea.  However, it does not appear that sleep testing 
was performed to arrive at that tentative assessment.  There 
is no record in the claims folders of any specific testing to 
assess sleep apnea.  

Upon a VA respiratory examination in May 2002, the veteran 
was noted to have a sleep disorder, but not sleep apnea.  The 
examiner observed that sleep apnea had never been diagnosed, 
and past surgeries to the soft palate and uvula were for 
treatment of a deviated septum.  The examiner concluded that 
the veteran's sleep disorder was primarily psychological.  

The veteran had previously claimed that he had a sleep 
disorder related to his service-connected post-traumatic 
stress disorder (PTSD).  However, he was afforded a VA 
examination in November 2002 specifically to address this 
issue, and the psychiatric examiner concluded that the 
veteran's sleep disorder, with noted treatment surgeries (the 
same surgeries which the May 2002 examiner noted were for 
treatment of a deviated septum), was unrelated to his PTSD.  
The examiner did conclude that the veteran had some sleep 
issues related to nightmares.  

The Board in August 2003 remanded the sleep apnea claim 
including for a further attempt to obtain records from Dr. 
Godwin and Decatur General Hospital.  The RO sent the veteran 
VCAA development letters in April 2004 and December 2004 
explicitly requesting that he complete and submit 
authorization forms to allow VA to obtain those private 
medical records.  These requests were sent to the veteran's 
most recent address of record, and were not returned as 
undeliverable.  Nonetheless, the veteran did not submit an 
authorization for VA to obtain those reported private records 
of treatment for sleep apnea.  

Upon a December 2002 psychiatric treatment evaluation at the 
Birmingham VAMC, the veteran reported being evaluated at 
Birmingham VAMC for nearly daily vomiting blood and blood in 
the stool.  However, the physician noted that there was no 
record that treatment at the Birmingham VAMC.  The physician 
also noted the veteran's history of noncompliance with 
instructions for prescribed medications and repeated failure 
to keep appointments.  While the physician diagnosed PTSD, 
she also diagnosed borderline personality disorder.  This 
December 2002 VA psychiatric treatment evaluation raises 
questions as to the reliability of the veteran's report of 
past treatment for sleep apnea, including particularly his 
report of having received private treatment and a sleep study 
confirming a diagnosis of sleep apnea.  

In the August 2003 remand, the Board also requested that the 
veteran be afforded a VA examination to address his sleep 
apnea.  The veteran was afforded this examination in December 
2004.  The Board asked that the examiner address whether the 
veteran had a sleep disorder, to include sleep apnea, provide 
a detailed account of complaints as well as time lost from 
work due to any sleep disorder, and provide details as to any 
sleep disorder found including what precipitated and what 
relieved the disorder.  The examiner was also asked to note 
any objective medical evidence to support a finding that the 
veteran had a sleep disorder.  Unfortunately, the examiner 
failed to address all questions posed in the remand, noting 
that the veteran's sleep disorder was still in the process of 
being evaluated.  

The examiner noted the veteran's self-reported history of 
having frequent episodes of waking during the night as well 
as difficulty falling asleep, since 1991.  The examiner also 
noted the veteran's self-report of having had a complete 
evaluation of the disorder and having been treated by 
physicians for the disorder.  The veteran's wife reported 
both a history of loud snoring since 1991, and that sleep 
studies had determined that he had sleep apnea.  A history 
was also noted of removal of adenoids, uvula, and tonsils.  
However, the examiner made no mention of the veteran's 
history of deviated septum, for which (according to the May 
2002 VA respiratory examination, noted above) he reportedly 
underwent these surgeries.  The veteran reported that he had 
had sleep studies done at the VA medical center, but that he 
had received a letter from Pulmonary Services at that 
facility informing that the sleep studies would have to be 
repeated.  He told the examiner that he would refer a copy of 
the repeat sleep studies at the VA medical center as soon as 
they were available.  

Given the state of the record and the repeated failure of the 
veteran to provide reported supporting private medical 
evidence or an authorization to obtain that evidence, and 
given the Board's evidentially-supported growing doubts as to 
the reliability of the veteran's statements concerning past 
medical treatment, the Board is loath to again remand the 
claim to obtain supporting evidence.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court)has 
stated, "The duty to assist is not always a one-way street.  
If a veteran (appellant) wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
However, the veteran has indicated that he was to undergo VA 
sleep studies, and that VA sleep studies had been done in 
November 2004, howsoever incompletely, in light of the 
veteran's report that these studies had to be repeated.  
Medical records concerning a veteran which are in the VA's 
possession at the time a determination is made about his or 
her claim will be considered to be evidence which was in the 
record before the adjudicators at the time of the final 
decision, regardless of whether such records were actually 
before the adjudicators.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992), Damrel v. Brown, 6 Vet. App. 242 (1992).  Thus, 
the Board is obligated to seek out those records, and must 
remand the case again for this purpose.  No matter whether 
those records are obtained, or whether it is determined that 
there are no such treatment records, the questions the Board 
posed to an examining VA physician in the August 2003 remand 
must still be answered.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

The development must be completed, pursuant to the VCAA.  See 
38 C.F.R. § 3.159 (2004).

Accordingly, the case is remanded for the following:

1.  All VA treatment, examination, and 
pulmonary testing records must be 
obtained and associated with the claims 
folder, including any records of sleep 
studies performed in November 2004 and 
thereafter.  

2.  The claims folder and a copy of this 
remand must be provided to the VA 
examiner who examined the veteran in 
December 2004, (or if unavailable, to a 
similarly situated examiner) to address 
the following questions.  If these 
questions cannot be addressed on the 
evidence of record without additional 
examination, the veteran should be 
afforded another VA examination for this 
purpose.  The examiner must answer the 
following:

A.  What sleep disorder does 
the veteran have, if any?  Does 
he have sleep apnea?  Does the 
veteran have any chronic or 
continuing sleep condition, 
supported by medical evidence, 
for which no diagnosis can be 
made?

B.  What objective medical 
evidence supports the answers 
provided to question A?  

C.  For any sleep disorder you 
diagnose, is it at least as 
likely as not that the disorder 
developed during the veteran's 
period of service (or his 
period of active duty for 
training (ACDUTRA)) or is 
otherwise related to service? 
(The veteran had ACDUTRA from 
March 1988 to August 1988, and 
active service from February 
1989 to December 1991.)

The examiner must explain in full the 
medical bases for all opinions provided.  
If the questions cannot be answered 
without resort to speculation, that 
should be noted in the opinion findings.

3.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claim.  If the 
determination remains adverse to the 
claimant, he and his representative must 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should then be afforded 
the applicable time to respond.  
Particular care and attention must be 
afforded to ensuring that the claimant 
has been provided complete notice of 
what VA will do and what the claimant 
must do, in furtherance of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


